Douglas, J.,
concurring in judgment and syllabus. I am pleased to have the majority, today, adopt the suggestion I made in my dissenting opinion in Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St. 3d 100, 522 N.E. 2d 489, regarding Civ. R. 12(B)(6) motions in intentional tort cases. I regret that we do not yet take the further step I suggested regarding Civ. R. 56 motions in intentional tort *194cases. This is especially so given fn. 3 of the majority opinion.
In my dissent in Van Fossm, I said, in part:
“This case and many like it have been filed alleging intentional torts when there is no legal or factual basis to support such claims. Some, obviously, have been filed to prevent future claims of legal malpractice. Some have been filed in the hope that the cost of defense will bring about some settlement. Some have been filed on the theory of ‘what can it hurt?’
“Well, it does hurt! To have a case like this reach this level entails substantial litigation costs — both to the parties and to the courts. This pattern is being followed over and over again. There should be a definitive answer from this court to terminate this practice. I have two suggestions that I would hope a majority of this court would adopt in some future case.
U* * *
“* * * [T]o place an employer in a position of having to extensively defend an ‘intentional tort’ case which is based upon nebulous theories and speculations is * * * not a just result. The cost of defense alone is enough to seriously damage some employers. This is especially so since this court, by a split vote, has decided that employers may not insure themselves against liability for intentional torts. * * * [Citation omitted.]
“To aid our trial and appellate courts in granting and upholding Civ. R. 12(B)(6) and 56 motions, in proper cases, I would hold that a pleading alleging an intentional tort must contain operative facts pled with particularity, much the same as is required by Civ. R. 9(B) for fraud. In the case of intentional tort pleadings, this would require (and permit) the trial court to make a more detailed examination than is required or permitted by O’Brien v. University Community Tenants Union, Inc. (1975), 42 Ohio St. 2d 242, 71 O.O. 2d 223, 327 N.E. 2d 753, syllabus. Those cases that fall short on facts indicating that an intentional tort was committed could be dismissed without loss of further time or expense.
“For those cases which survive a Civ. R. 12(B)(6) motion under this standard, I would require a heightened review on summary judgment akin to that which we require in defamation cases. In cases of libel, courts, both trial and appellate, are required to construe all the evidence under a heightened standard of review. Grau v. Kleinschmidt (1987), 31 Ohio St. 3d 84, 31 OBR 250, 509 N.E. 2d 399; Varanese v. Gall (1988), 35 Ohio St. 3d 78, 80-81, 518 N.E. 2d 1177, 1180-1181. This would lend more credence to those cases where an intentional tort has, in fact, been committed and would better assure coherent appellate review.
“Finally, if either or both of these proposals were adopted, I would make them prospective only.” (Emphasis added.) Id. at 123-124, 522 N.E. 2d at 509-510.
The majority adopts the foregoing with regard to Civ. R. 12(B)(6) motions. Apparently, preferring to go slowly, we do not go the next step and provide for “heightened review” or scrutiny for Civ. R. 56 motions in such cases. I am confident that we will do so when next the opportunity presents itself, especially given the comments in fn. 3 of the majority opinion.
Finally, I think it is the better practice that when sweeping changes are made in substance or procedure, such changes be given only prospective effect. It appears highly unlikely that appellee could allege and plead facts that would meet the conditions that we *195set forth herein and in our other recent pronouncements on the subject. Nevertheless, we cannot be sure nor will the courts of appeals and the trial courts faced with the issue be certain that every pleader would be unable, by an amended pleading, to meet the standards we announce today. Therefore, the better procedure would be to allow an opportunity, where desired by a pleader, to amend pleadings in pending intentional tort cases and then test the amended pleadings by a Civ. R. 12 (B)(6) motion based upon the rule promulgated by today’s case. I think this would prevent much confusion and extensive appellate review that is certain to come, given this new rule, whether pending cases are dismissed or are allowed to proceed.